DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/20/2022 has been entered. Claims 1-2 and 5-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection to claims 1-2 and 5-21 previously set forth in the Non-Final Office Action mailed 07/20/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
 Regarding claim 1, the claim is directed to an ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data, determining a plane tangent to the detected point as a branch plane, divide the carotid artery based on the branch plane to determine sections, estimating a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculating a plaque score based on the maximum carotid-artery wall thickness of the each section. This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The additional elements set forth in Claim 1 merely amount to insignificant pre-solution data gathering steps that include execution of a volume scan on a region including a carotid artery to generate volume data including the carotid artery and extraction of region data out of the volume data. These additional elements are recited as being performed by “processing circuitry” in connection with the calculating steps, which is mere instructions to implement the abstract idea on a generic computer. As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amounts to significantly more.  Claim 1 is therefore non-statutory and not patent eligible.
Regarding claim 2, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, Claim 2 recites the processing circuitry that is configured to obtain a displacement of the carotid-artery wall thickness of the each section based on the three-dimensional carotid-artery region data, and to compare the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque. This recitation of obtaining a displacement and comparing the displacement with a threshold value, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The additional elements set forth in Claim 2 merely amount to insignificant pre-solution data gathering steps that include the three-dimensional carotid-artery region data. These additional elements are recited as being performed by “processing circuitry” in connection with the calculating steps, which is mere instructions to implement the abstract idea on a generic computer. As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amounts to significantly more.  Claim 2 is therefore non-statutory and not patent eligible.
Regarding claim 5, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites “to determine a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data.” This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
There are no additional elements set forth in Claim 5 but the “processing circuitry” recited in connection with the determining step, which is mere instructions to implement the abstract idea on a generic computer. Therefore, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the abstract idea is not integrated into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 5 is therefore non-statutory and not patent eligible.
Regarding claim 6, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
In addition to the mental process type abstract idea recited in the base claim 1, Claim 6 recites the plaque score that includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides. This step merely recites that plaque score data are gathered based on the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 6 is therefore non-statutory and not patent eligible.
Regarding claim 7, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
 Claim 7 recites “calculate a maximum intima-media thickness (IMT) of each section based on the plaque, and calculate the plaque score based on the maximum IMT of each section”. This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The “calculate” steps are recited as being performed by the “processing circuitry”, which is mere instructions to implement the abstract idea on a generic computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 7 is therefore non-statutory and not patent eligible.

Regarding claim 8, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
 In addition to the mental process type abstract idea recited in the base claim 1, Claim 8 recites that “the processing circuitry is configured to display the plaque score on a display.” The step of displaying the plaque score is an insignificant post-solution activity. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 8 is therefore non-statutory and not patent eligible.
Regarding claim 9, the claim is directed to an ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
 Claim 9 recites that “the processing circuitry is configured to cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and display the multiple cross-sectional image data on a display.” The step of cutting a whole of the three-dimensional carotid-artery region data This recitation of “cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections”, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The additional element of “generating multiple cross-sectional image data” set forth in Claim 9 merely amounts to data gathering, while displaying the multiple cross-sectional image data is an insignificant post-solution activity. The steps are recited as being performed by the “processing circuitry”, which is mere instructions to implement the abstract idea on a generic computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 9 is therefore non-statutory and not patent eligible.

Regarding claim 10, the claim is directed to the ultrasonic diagnostic apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
 Claim 10 recites that “the processing circuitry is configured to cut the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, and display the multiple cross-sectional image data on a display.” This recitation of “cut the sections of the three-dimensional carotid-artery region data with predetermined cross sections”, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
 The additional element of “generating multiple cross-sectional image data corresponding to a number of the sections” set forth in Claim 10 merely amounts to data gathering, while displaying the multiple cross-sectional image data is an insignificant post-solution activity. The steps are recited as being performed by the “processing circuitry”, which is mere instructions to implement the abstract idea on a generic computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 10 is therefore non-statutory and not patent eligible.

Regarding claim 11, the claim is directed to a medical image processing apparatus and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data, determining a plane tangent to the detected point as a branch plane, divide the carotid artery based on the branch plane to determine sections, estimating a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculating a plaque score based on the maximum carotid-artery wall thickness of the each section. This recitation, under its broadest reasonable interpretation, encompasses a step that can practically be performed in the mind or with the aid of pen/paper.  The step is therefore deemed to recite a mental process type abstract idea.
The additional elements set forth in Claim 11 merely amount to insignificant pre-solution data gathering steps that include extraction of region data out of the volume data. The additional elements also include the “processing circuitry” in connection with the calculating steps, which is mere instructions to implement the abstract idea on a computer. As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 11 is therefore non-statutory and not patent eligible.
Regarding claim 12, the claim is directed to a method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data, determining a plane tangent to the detected point as a branch plane, divide the carotid artery based on the branch plane to determine sections, estimating a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculating a plaque score based on the maximum carotid-artery wall thickness of the each section. This recitation, under its broadest reasonable interpretation, encompasses a step that can practically be performed in the mind or with the aid of pen/paper.  The step is therefore deemed to recite a mental process type abstract idea.
The additional elements set forth in Claim 12 merely amount to insignificant pre-solution data gathering steps that include extraction of region data out of the volume data. The additional elements also include the “processor” in connection with the method steps, which is mere instructions to implement the abstract idea on a computer. As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 11 is therefore non-statutory and not patent eligible.
Regarding claim 13, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
Claim 13 recites “obtaining a displacement of the carotid-artery wall thickness of the each section based on the three- dimensional carotid-artery region data, and comparing the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque.”  This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
There no additional elements set forth in Claim 13 besides “the three-dimensional carotid-artery region data” that are required for the abstract idea. Therefore, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 13 is therefore non-statutory and not patent eligible.

Regarding claim 14, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
Claim 14 recites determining a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data. This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
There no additional elements set forth in Claim 14 besides “the three-dimensional carotid-artery region data” that are required for the abstract idea. Therefore, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 14 is therefore non-statutory and not patent eligible.

Regarding claim 15, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
In addition to the mental process type abstract idea recited in the base claim 12, Claim 15 recites that “the plaque score includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides.” This step merely recites that plaque score data are gathered based on the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 15 is therefore non-statutory and not patent eligible.
Regarding claim 16, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
Claim 16 recites “calculating a maximum intima-media thickness (IMT) of each section based on the plaque, and calculating the plaque score based on the maximum IMT of each section.” This recitation, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
There no additional elements set forth in Claim 16 and therefore there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional claim limitations, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim does not confer an inventive concept that amounts to significantly more.  Claim 16 is therefore non-statutory and not patent eligible.
Regarding claim 17, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
In addition to the mental process type abstract idea recited in the base claim 12, Claim 17 recites “displaying the plaque score on a display”, which is an insignificant post-solution activity. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 17 is therefore non-statutory and not patent eligible.
Regarding claim 18, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
Claim 18 recites “cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and displaying the multiple cross-sectional image data on a display.” The step of ““cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections”, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The additional element of “generating multiple cross-sectional image data” set forth in Claim 18 merely amounts to data gathering, while displaying the multiple cross-sectional image data is an insignificant post-solution activity. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 18 is therefore non-statutory and not patent eligible.
Regarding claim 19, the claim is directed to the method and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter). 
Claim 19 recites “cutting the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, and displaying the multiple cross-sectional image data on a display.” The “cutting” step, under its broadest reasonable interpretation, encompasses steps that can practically be performed in the mind, with the aid of pen/paper, or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform.  The step is therefore deemed to recite a mental process type abstract idea.
The additional element of “generating multiple cross-sectional image data” set forth in Claim 19 merely amounts to data gathering, while displaying the multiple cross-sectional image data is an insignificant post-solution activity. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claim’s additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claim 19 is therefore non-statutory and not patent eligible.
Regarding claims 20-21, the claims are directed to the apparatus and therefore fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
 In addition to the mental process type abstract idea recited in the base claim 1, Claims 20-21 recite the additional elements of “to display the maximum carotid-artery wall thickness of the each section of the sections” and “to simultaneously display the maximum carotid-artery wall thickness of the each section of the sections,” which is an insignificant post-solution activity. See MPEP 2106.05(g). There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated plaque score is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
For similar reasons set forth above with respect to integration, the claims’ additional elements amount to no more than insignificant conventional extra-solution acitivity. Merely insignificant conventional extra-solution activity does not confer an inventive concept that amount to significantly more.  Claims 20-21 are therefore non-statutory and not patent eligible.

Response to Arguments
                                                         
Response to the 35 U.S.C. §101 rejection arguments on pages 8-10 of the REMARKS.
Claims 1-2 and 5-21
The Applicant argues that “Based on Example 42, because the claimed functionality is embodied in an algorithm implemented by a processor and because the claimed functionality is not anticipated or rendered obvious by any prior art (as evidenced by the lack of prior art rejections), the claims recite improvements over the prior art which necessitate the use of a computer in a novel and non-obvious way when implementing the claimed functions.” (Page 9). Examiner respectfully disagrees and notes that the claimed functionality embodied in an algorithm is seen as part of the abstract idea. Claims can recite a mental process even if they are claimed as being performed on a computer. In particular, the Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. (See MPEP 2106.04(a)(2).III.C). Patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 ("a claim for a new abstract idea is still an abstract idea.”) (see MPEP 2106.05.I). The additional elements set forth in Claim 1 merely amount to insignificant pre-solution data gathering steps that include execution of a volume scan on a region including a carotid artery to generate volume data including the carotid artery and extraction of region data out of the volume data. The additional elements also include the “processing circuitry” in connection with the calculating steps, which is mere instructions to implement the abstract idea on a computer. Therefore, this judicial exception is not integrated into a practical application. For similar reasons set forth above with respect to integration, the claim’s additional elements do not confer an inventive concept that amount to significantly more.  Claim 1 and similarly claims 2 and 5-21 are therefore non-statutory and not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   


/YI-SHAN YANG/Primary Examiner, Art Unit 3793